Citation Nr: 0206903	
Decision Date: 06/26/02    Archive Date: 07/03/02

DOCKET NO.  94-26 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a rating higher than 20 percent for a left 
ankle disability.

2.  Entitlement to a higher (compensable) rating for right 
ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from February 1968 to January 
1970.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an RO rating decision of March 1993 
which denied compensable ratings for a left ankle disability 
and right ear hearing loss.  In a May 1995 rating decision, a 
10 percent rating was assigned for the left ankle disability.  
In May 2000, the veteran testified at a hearing before a 
member of the Board held at the RO (Travel Board hearing).  
In July 2000, the issues were remanded to the Board for 
additional development.  In an August 2001 rating decision, 
the rating for the left ankle disability was increased to 20 
percent.  

The veteran had appealed an issue of service connection for 
tinnitus, but this benefit was granted by the Board in July 
2000.  The appeal also included the issue of an increase in a 
50 percent rating for PTSD; the Board remanded that issue in 
July 2000; and the August 2001 RO rating decision granted a 
maximum 100 percent rating for PTSD.  Since those issues have 
been resolved by a complete grant of benefits, they are no 
longer on appeal.  

In April 2002, the RO certified for Board review the issues 
of higher ratings for a left ankle disability and right ear 
hearing loss.


FINDINGS OF FACT

In May 2002, the Board received an appeal status election 
form from the veteran (which the RO had provided him), signed 
and dated by him on April 18, 2002, indicating that RO action 
had satisfied his appeal of all issues.  He thus has 
withdrawn his appeal of the remaining issues of higher 
ratings for a left ankle disability and right ear hearing 
loss.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
veteran have been met.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 20.202, 20.204 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted above, the only issues remaining on appeal were 
entitlement to higher ratings for a left ankle disability and 
right ear hearing loss.  Under 38 U.S.C.A. § 7105, the Board 
may dismiss any appeal which fails to allege specific error 
of fact or law in the determination being appealed.  A 
substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. 
§§ 20.202, 20.204.  The Board has received the veteran's 
withdrawal of the remaining issues of entitlement to higher 
ratings for a left ankle disability and right ear hearing 
loss.  Hence, there remain no allegations of errors of fact 
or law for appellate consideration.  Accordingly, the Board 
does not have jurisdiction to review the appeal, and it is 
dismissed.


ORDER

The appeal is dismissed.


		
L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

